Citation Nr: 1135957	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for depressive disorder not otherwise specified (NOS).

2.  Entitlement to an initial compensable rating for tension headaches.

3.  Entitlement to an increased rating for degenerative disc disease of the lower back with history of a lower back strain, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for a total knee replacement due to traumatic degenerative joint disease of the left knee, rated 50 percent disabling prior to June 1, 2008 and 30 percent disabling that date (except for a period when a temporary total rating was in effect).

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from October to December 1978 and from June to July 1985.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO: granted service connection for depressive disorder NOS and assigned an initial 30 percent disability rating, effective March 22, 2006; granted service connection for tension headaches and assigned an initial noncompensable disability rating, effective March 22, 2006; denied entitlement to increased ratings in excess of 20 and 50 percent for degenerative disc disease of the lower back with a history of a lower back strain and post traumatic degenerative joint disease of the left knee, respectively; and denied entitlement to a TDIU.

In November 2007, the RO assigned a temporary 100 percent rating for the service-connected left knee disability due to prosthetic replacement of the knee joint, effective from April 17, 2007 to May 31, 2008.  A 30 percent disability rating was assigned from June 1, 2008.  As the Veteran was granted the full benefit he sought during the period from April 17, 2007 to May 31, 2008, his claim for an increased rating for a left knee disability during this period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased ratings for degenerative disc disease of the lower back and a total knee replacement due to traumatic degenerative joint disease of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since March 22, 2006, the Veteran's depressive disorder NOS has been manifested by depression, decreased interest in activities, social isolation, sleep difficulties, suicidal ideation, anhedonia, poor appetite, feelings of guilt, a constricted affect, impaired insight and judgment, weight loss, poor self esteem, and decreased concentration and memory; GAF scores have ranged from 55 to 60 and there have not been deficiencies in most of the areas of work, school, family relations, judgment, thinking or mood.

2.  Since March 22, 2006, the Veteran's tension headaches have been manifested by daily constant headaches that are treated with medication, but that are not manifested by prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for depressive disorder NOS have been met since March 22, 2006.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2010).

2.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The claims for higher initial ratings for depressive disorder NOS and tension headaches arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for depressive disorder NOS and tension headaches.  Although the most recent VA examinations took place in 2006, the Veteran has not reported any change in the psychiatric or headache disabilities since then, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Analysis

Initial Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depressive Disorder NOS

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's depressive disorder NOS is rated as major depressive disorder under 38 C.F.R. § 4.130, DC 9434, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

VA treatment records dated from May 2005 to July 2006 indicate that the Veteran reported depression, decreased interest in normal activities, detachment from others, difficulty sleeping, occasional suicidal ideation, anhedonia, poor appetite with weight loss, decreased energy, poor self esteem, occasional concentration and memory problems, and feelings of guilt.  He had not experienced any anxiety, panic attacks, delusions, hallucinations, homicidal ideation, or mania.  He had few friends, but occasionally attended church.  

Although he held several jobs of varying duration, his ability to maintain gainful employment was impaired due to his service-connected left knee disability.  His employment problems had placed a financial strain upon his family and resulted in a temporary separation from his second wife, during which time he lived alone and was unable to see his daughter on a daily basis.  His wife and daughter subsequently moved back in with him, but their relationship remained strained.  His marital problems were primarily due to his knee problems and resulting lack of gainful employment.  

An examination revealed that the Veteran was neatly dressed, alert, and cooperative, maintained good eye contact, and had good hygiene.  Speech had occasional latency and was soft at times, mood was appropriate to depressed, and affect was occasionally constricted.  There was occasional concentration impairment, but thought processes were otherwise normal.  He had experienced thoughts that if he died the "bills would get paid," but he denied any suicidal intent or plan and he was not considered an acute danger to himself or others.  Insight was fair and judgment was fair to good, but there was no homicidal ideation, visual or auditory hallucinations, or delusions, and the Veteran was fully oriented.  Diagnoses of reactive depression and moderate major depressive episode were provided and GAF scores of 55-60 were assigned, indicative of moderate impairment.

An October 2006 VA examination report reveals that the Veteran reported that he experienced sleep difficulties, decreased appetite, poor concentration, depression, a decreased interest in activities, and low energy.  He had not attempted suicide, did not have any panic attacks, had not received any inpatient psychiatric treatment, and had not otherwise received any other long term or continuing psychiatric treatment.  He was unemployed, had last worked a year prior to the examination as a car salesman, and had quit his job due to his knee and back disabilities.  He had not missed any time from work due to psychiatric symptoms.  He lived with his second wife, had three children with whom he was close, and was able to perform activities of daily living.  He attended church, but did not have any friends, spent most of his time at home, and had limited recreational and leisure pursuits.   

Examination revealed that the Veteran was alert, cooperative, and casually dressed.  There were no loosened associations, flight of ideas, bizarre movements, or tics.  His mood was subdued, but cooperative and friendly.  Affect was appropriate, there was no homicidal or suicidal ideation or intent, and thought processes and communication were otherwise normal.  There were no delusions, hallucinations, ideas of reference, or suspiciousness, memory, insight, and judgment were all adequate, and the Veteran was fully oriented.  He was diagnosed as having depressive disorder NOS and a GAF score of 55 was assigned, indicative of moderate impairment.

A June 2007 VA primary care treatment note indicates that the Veteran reported that he experienced depression, a decreased interest in normal activities, and sleep difficulties.  There was no anxiety, panic attacks, hallucinations, or delusions.  A diagnosis of reactive depression was provided.

This evidence reveals that since the grant of service connection, the symptoms of the Veteran's psychiatric disability have most closely approximated the criteria for a 50 percent rating under DC 9434.  Although he remains married to his wife, has good relationships with his children, and attends church, he does not have any friends, spends most of his time at home, and does not engage in any significant recreational or leisure activities.  

He has reported such symptoms as depression, a decreased interest in activities, occasional suicidal ideation, sleep difficulties, and occasionally impaired concentration and memory.  Examinations have revealed a depressed mood, a constricted affect, and fair insight and judgment.  His psychiatric disability has been characterized as moderate on several occasions and all assigned GAF scores have reflected moderate impairment.

The criteria for a 70 percent rating under the General Rating Formula are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Although the Veteran has reported difficulties with maintaining gainful employment and was unemployed at the time of the October 2006 VA examination, he has reported that his employment problems have been due to knee and back problems and he specifically stated that he had not missed any time from work due to psychiatric symptoms.  This record does not demonstrate deficiencies in the area of work.  He has not attempted schooling, but the absence of deficiencies in the area of work indicates that he would not have deficiencies in the area of school.

As just noted, he has remained married and maintains good relationships with his children.  Hence there is no deficiency in the area of family relations.  Examinations have shown his judgment to be adequate and that he has no impairment in thought processes.  This record does not suggest that there are deficiencies in the area of judgment or thinking.  There is evidence of a depressed mood at times, but he has not been shown to have deficiencies in most of the areas needed for a 70 percent rating.

The Veteran has also been shown to not have most of the symptoms listed as examples in the criteria for a 70 percent rating.  The Veteran has not demonstrated obsessed rituals, panic attacks, impaired impulse control, or spatial disorientation, and examinations have consistently revealed an appropriate appearance and good hygiene.  While the Veteran's speech has been characterized as slow, there is no indication that his speech is intermittently illogical, obscure, or irrelevant.  Furthermore, although he has consistently reported depression, he has been able to perform all activities of daily living and such depression has not otherwise been shown to affect his ability to function independently, appropriately, and effectively. 

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that he lives with his wife, has good relationships with his children, attends church, and has reported that he quit his job only due to physical disabilities and that his psychiatric symptoms did not cause any occupational problems.  

Similarly, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, an inability to perform activities of daily living (such as maintenance of minimal personal hygiene), or disorientation to time or place.  Although occasional suicidal ideation and memory problems have been reported, there is no evidence that the Veteran poses a persistent danger of hurting himself or others and he has not experienced memory loss for names of close relatives, own occupation, or own name.  Thus, a 100 percent rating is also not warranted at any time throughout the appeal period.

In sum, the Veteran has been found to have impairment in occupational and social functioning that is in the lower end of the moderate range, as evidenced by the GAFs and assessments of his level of disability.  Accordingly, the Board finds that an initial rating of 50 percent since March 22, 2006 for depressive disorder NOS, is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9434.

Tension Headaches

The Veteran's tension headaches are currently rated under 38 C.F.R. § 4.124a, DCs 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 8199-8100 reflects that there is no diagnostic code specifically applicable to the Veteran's headaches, and that this disability is rated by analogy to migraines under DC 8100.  See 38 C.F.R. 
§ 4.20 (2010) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 8100, migraines are rated as follows: a noncompensable rating is warranted for migraines with less frequent attacks; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating".  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In a May 2006 statement (VA Form 21-4138) and a March 2006 VA "Authorization and Consent to Release Information" form (VA Form 21-4142), the Veteran reported that he experienced ongoing headaches which were temporarily relieved by medication.

Treatment records from Carolinas Healthcare System dated in February 2006 indicate that the Veteran was treated after reporting a 4 day history of gradual onset moderate to severe headaches.  A head CT revealed acute sphenoid sinusitis and mild bilateral posterior ethmoid sinusitis.  The Veteran was diagnosed as having an acute severe headache and sinusitis.

A March 2006 VA neurological consultation note reveals that the Veteran reported that he began experiencing daily headaches in February 2006 after a severe vertiginous episode associated with nausea and vomiting of sudden onset.  Daily headaches had persisted ever since that time and never completely subsided.  The headaches were 2-3/10 to 10/10 in intensity, were described as a dull and constant ache, and were located in the bifrontal regions.  They were not associated with any other symptoms.  

The headaches did not radiate, they were not associated with any positional component, they were aggravated by coughing, walking down steps, and sneezing, and were constant.  There was no photophobia, phonophobia, visual or other aura, or bruxism associated with the headaches, and the Veteran was not taking any medication.  He was diagnosed as having a likely chronic tension-type headache.

An October 2006 VA examination report reveals that the Veteran reported a year and a half history of headaches, which had worsened approximately 8 months prior to the examination.  The headaches occurred daily, lasted all day long, were located mainly in the frontal area, and were sharp and throbbing in nature.  There was no known aggravant and they were somewhat alleviated with medication.  There was no aura or other associated symptoms.  

The Veteran had last worked as a car salesman approximately one year prior to the examination.  He had quit his job due to knee and back disabilities and had not missed any work due to headaches.  He was able to drive if required while experiencing a headache.

Examination revealed that cranial nerves, facial sensation, and facial muscle strength were all intact.  There was no asymmetry, involuntary movements, weakness, or atrophy.  Muscle tone was within normal limits, deep tendon reflexes were symmetrical and normoactive, pain and sensory tract was intact, and coordination was intact as shown by finger to nose testing.  A diagnosis of tension headaches was provided.

A compensable disability rating for headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  Although the Veteran has reported constant severe headaches that occur on a daily basis, he has never reported symptoms indicative of "prostrating attacks."  He reportedly has never missed work due to headaches, has attributed all of his employment problems to his knee and back disabilities, and has reported that is able to drive during the headaches.  

There is no evidence of any periods during which the Veteran was required to lay down or otherwise rest in order to alleviate headaches.  He has not otherwise reported, and the evidence does not reflect, any further functional limitations due to headaches.

Given that the Veteran has not reported any prostrating attacks occurring at least once a month for the last several months and there is no clinical evidence of such attacks, the weight of the evidence is against the grant of a compensable rating for the tension headaches.  38 U.S.C.A. §§ 1155,5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8100.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected psychiatric and headache disabilities.  The symptoms of his disabilities are depression, decreased interest in activities, social isolation, sleep difficulties, suicidal ideation, anhedonia, poor appetite, feelings of guilt, a constricted affect, impaired insight and judgment, weight loss, poor self esteem, decreased concentration and memory, and headaches.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 50 percent rating for depressive disorder NOS, effective March 22, 2006, is granted.

Entitlement to an initial compensable rating for tension headaches is denied.


REMAND

The grant of a 100 percent rating for the service-connected left knee disability from April 17, 2007 to May 31, 2008 renders the claim for a TDIU moot during that period.  The claim remains pending for the remainder of the appeal period.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected lower back and left knee disabilities may have worsened since his last VA examinations in October 2006.  For example, neurological examination of the lower extremities during the October 2006 VA examination revealed that plantar flexion was normal bilaterally.  However, a June 2007 VA primary care treatment note indicates that Achilles reflexes (i.e. plantar flexion) were decreased bilaterally.  As for the left knee, range of knee flexion was recorded as to between 118 and 120 degrees during the October 2006 VA examination.  A May 2007 examination report from The Bone and Joint Surgery Clinic, however, reflects that range of knee flexion was only to 80 degrees.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected lower back and left knee disabilities is triggered.

As for the claim for a TDIU for the periods prior to April 17, 2007 and since June 1, 2008, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the evidence provides some information in this regard, there is no explicit opinion as to whether the Veteran's service connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings during the period prior to March 22, 2006 do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a). Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU is inextricably intertwined with the claims for increased ratings for the service-connected lower back and left knee disabilities.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lower back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the thoracolumbar spine is held.

The examiner should also specify the nerves affected by the lower back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to any period prior to March 22, 2006; whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a total left knee replacement due to traumatic degenerative arthritis of the left knee; and degenerative disc disease of the lower back with a history of lower back strain) would, in combination, have precluded him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner should also opine as to the period from March 22, 2006 to April 16, 2007 and since June 1, 2008; whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a total left knee replacement due to traumatic degenerative arthritis of the left knee; degenerative disc disease of the lower back with a history of lower back strain; depressive disorder NOS; and tension headaches) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for any period 

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completion of instructions 1 through 3 above, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period prior to March 22, 2006.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


